an action inter alia to recover for work, labor and services, defendant appeals from an order of the Supreme Court, Nassau County, dated July 11, 1975, which denied its motion to vacate a judgment entered against it on default. Order affirmed, with $50 costs and disbursements. In our opinion, defendant did not demonstrate a valid excuse for its default or to warrant vacating the judgment; nor did it demonstrate a meritorious defense to the action. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.